                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

VERNON COOKS, JR.,                                           §
                                                             §
             Petitioner,                                     §
                                                             §
v.                                                           §        Civil Action No. 3:19-CV-2054-L
                                                             §
UNITED STATES OF AMERICA,                                    §
                                                             §
             Respondent.                                     §

                                                        ORDER

           The Findings, Conclusions, and Recommendation of the United Stated Magistrate Judge

(“Report”) (Doc. 10) was entered on February 19, 2020, recommending that the court deny

Petitioner Vernon Cooks, Jr.’s (“Petitioner”) Motion to Compel the Bureau of Prisons (“BOP”) to

Recalculate Petitioner’s Statutory Good Time Credits (Doc. 4), 1 requesting that the court mandate

the BOP to (1) recalculate his good time credit; (2) consider placing him in a halfway house for

six months; and (3) consider giving him twelve months of home confinement detention. In the

Report, the Magistrate Judge determined that Petitioner’s Motion should be denied as (1) Petitioner

did not exhaust his administrative remedies; and (2) the court does not have authority to grant the

requested relief, as such authority is vested in the BOP by statute. No objections to the Report

were filed.

           Having reviewed the Motion, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court denies Petitioner’s Motion to Compel the Bureau of Prisons to

Recalculate his Statutory Good Time Credits (Doc. 4), and dismisses with prejudice this action.



1
    Petitioner’s Motion is treated as a petition for writ of habeas corpus under 28 U.S.C. § 2241.
Order – Page 1
           Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability. 2 The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis (“IFP”) on appeal, unless he has been granted IFP status by the district

court.

           It is so ordered this 16th of March, 2020.


                                                                   _________________________________
                                                                   Sam A. Lindsay
                                                                   United States District Judge




2
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)      Certificate of Appealability. The district court must issue or deny a certificate
           of appealability when it enters a final order adverse to the applicant. Before entering the final order,
           the court may direct the parties to submit arguments on whether a certificate should issue. If the
           court issues a certificate, the court must state the specific issue or issues that satisfy the showing
           required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
           denial but may seek a certificate from the court of appeals under Federal Rule of Appellate
           Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

           (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
           order entered under these rules. A timely notice of appeal must be filed even if the district court
           issues a certificate of appealability.



Order – Page 2
